270 F.2d 64
NEBRASKA STATE MARKETING QUOTA REVIEW COMMITTEE, etc., et al., Appellants,v.H. B. WELLNITZ.
No. 16307.
United States Court of Appeals Eighth Circuit.
August 18, 1959.

Appeal from the United States District Court for the District of Nebraska.
William C. Spire, U. S. Atty., Omaha, Neb., and Wm. E. Morrow, Jr., Asst. U. S. Atty., Lincoln, Neb., for appellants.
Edmund Hollstein, Rushville, Neb., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on stipulation of parties.